DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered. 
Response to Arguments
Applicant argues in the response filed 06/09/2022 that the drawing objection should be withdrawn since new color drawings have been filed. However, the petition has been dismissed in the reply filed 07/12/2022 based on “there is no explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented”. The applicant states in the petition filed 06/09/2022 that “submitted herewith are photographs and/or color copies of the drawings that the Applicant has in color. Applicant believes that the drawings submitted herewith adequately convey the subject matter sought to be patented (for example the photographs of Figure 8-15)”. However the petitions does not state to why the color is needed. Therefore the petition has been dismissed, and the drawings objection upheld. 
The claim objections with respect to claims 1, 15 have been withdrawn based on the amendments.
With respect to the prior art, the applicant argues Mavani as evidenced by Epstein and Seifert as modified by Hoffman do not disclose the new amendments with respect to the patch delivery mechanism is configured to contain a volume of glue corresponding to or smaller than a volume of the retention cavity. The rejections have been withdrawn. 
New rejections with respect to Weber, and Weber as modified by Levinson have been made below. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
37 CFR 1.84(A)(2) states in part: “the office will accept color drawings in utility patent application only after granting a petition filed under this paragraph explaining why the color draw are necessary…”. The statement of why the color drawing are necessary is missing. Paragraph 166 of the published present application does seem to disclose the different colors of figures, but a statement of why the color is necessary is not in the petition. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 17-19 are objected to because of the following informalities:  Claims 17-19 each have the status of “previously presented” and are dependent off of claim 1. However, the previous claim set filed 11/04/2021 each have claims 17-19 depending off claim 15 respectively, the method independent claim. Either the dependency should be maintained, or the correct status of the claims with the accompanying amendments formatting should be used. For examination purposes, claims 17-19 will be examined as being dependent off of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 11, 13, 14, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/005946 to Weber in view of U.S. Patent Publication 2016/0095592 to Levinson.
As to claim 1, Weber discloses a membrane closure device for closing a perforation in a membrane (paragraph 28) having a proximal side and a distal side, the membrane closure device comprising: a patch (34) that is selectively expandable from a narrow to an expanded configuration (figure 8,9 paragraph 37) and having in the expanded configuration a first side forming a concave surface (inside of 34, figure 9) defining a retention cavity for receiving glue (paragraph 37), wherein concave surface opens towards the distal side of the membrane (figure 9, the concave surface will open to the far side of the membrane from which it is delivered); a patch delivery mechanism (100) for guiding the patch through a perforation of the membrane (figure 8, 9, paragraph 36-39) from a proximal to a distal side thereof; a fastener delivery mechanism (the means to flow adhesive from 130 to 128, “adhesive material deploying subassembly” paragraph 40, 52) operable and configured to contain a volume of glue (paragraph 40, 51) corresponding to or smaller than a volume of the retention cavity (paragraph 40, the adhesive is only applied to the proximal surface at contact points, and/or “only a small amount of adhesive will be is needed”, paragraph 34 which will be less than the volume of the cavity, therefore the adhesive used, and stored would be less than the volume), deliver the glue (paragraph 37-40) contained therein from the proximal side to the distal side of the membrane into the retention cavity formed by the concave surface (paragraph 37, 40, the adhesive is applied to the proximal surface of the umbrella which is the concave surface), fastening the patch in the expanded configuration with the side that forms the concave surface and contains the delivery glue (figure 9, paragraph 37-40), to the distal side of the membrane (paragraph 37-40), by the glue, such that the first side of the patch is attached to the distal side of the membrane, having the glue arranged inbetween to seal the perforation ( paragraph 37-40). The different embodiments of the device with respect to the adhesive delivery mechanism, the amount of adhesive used, the patch, and the patch expandable mechanism can be used together to be able to read on the claims of record since the variations and modifications can be used for a workable system for a common purpose. Paragraph 58 does disclose the different modifications and variations can be used together in a single embodiment. If it would not be inherent that embodiments can be used together, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the embodiments together as disclosed in paragraph 58 in order to use a modified membrane repair devices for a common purpose of healing the tympanic membrane. 
If however, it would not be inherent that the fastener delivery mechanism would be operable and configured to contain a volume of glue corresponding to or smaller than the volume of the retention cavity based on the small of glue  used, Levinson teaches a similar adhesive delivery device (paragraph 204) where a fastener delivery mechanism retains the volume of the adhesive needed for the purpose of using an applicant that houses the sufficient amount of volume of sealant to be delivered. Weber does disclose that only a small amount of adhesive (paragraph 34) can be used and the delivery device of the adhesive can be disposable (paragraph 52). Therefore the amount of the adhesive in the delivery device would be less than the volume of the cavity since a small amount of adhesive is used and the delivery device is disposed after use so there would be no use for storing unused adhesive that would be disposed of. Levinson teaches delivery device of adhesive of different volumes corresponding to the amount of adhesive required. Levinson will be able to teach that the delivery mechanism of Weber can be configured to contain the required volume of adhesive which is less than the cavity. It would have been obvious to one of obvious to one of ordinary skill in the art before the effective filing date to have the fastener delivery mechanism of Weber be operable and configured to contain a volume of glue corresponding to or smaller than a volume of the retention cavity as taught by Levinson based on the small amount of adhesive used in order for using an applicant that houses the sufficient amount of volume of sealant to be delivered.
As to claim 3, with the device of Weber and Levinson above, Weber discloses at least one tube (312, usable with the embodiment of figure 7-9) having a distal and a proximal end for delivering the patch in a folded configuration via the at least one tube from the distal to the primal end for attaching the patch in an expanded configuration to an inner surface of the membrane (figure 13, 7-9).
As to claim 4, with the device of Weber and Levinson above, Weber discloses the patch is self-expandable patch (paragraph 44, multiple embodiments of expansion mechanism are disclosed including struts made from nitinol which can read on “self-expandable patch”).
As to claim 5, with the device of Weber and Levinson above, Weber discloses the self-expandable patch is an umbrella-like device figure (figure 8) comprising a support structure (210) including structure and a closure sheet (“patch” paragraph 61) affixed to the struts.
As to claim 8, with the device of Weber and Levinson above, Weber discloses the glue comprises a biocompatible adhesive, a biocompatible sealant, a sealant-inducing material, or a healing inducing material (paragraph 30,52 “fibrin glue”).  
As to claim 11, with the device of Weber and Levinson above, Weber discloses a patch uncoupling mechanism (paragraph 40, the cord, which is used to set the patch, can be but by a scissors, to the scissors can be the final uncoupling mechanism, or the hook 26 releases the patch) for releasing the patch from the membrane closure device following fastening of the patch to the inner surface of a perforation site of the membrane.
As to claim 13, with the device of Weber and Levinson above, Weber further teaches the device for use in treating a perforation of a fetal membrane, for use in treating a perforation of a vascular membrane, for use in treating a perforation of a cardiovascular membrane, or for use in treating a tympanic membrane (paragraph 28). 
As to claim 14, with the device of Weber and Levinson above, Weber discloses the patch, when affixed to the membrane, is free of mechanical fastener elements requiring perforation the membrane (paragraph 34, 35, the patch can comprise the patch and adhesive, which will be free of further mechanical fastener elements).
As to claim 19, with the method of Weber and Levinson above, Weber discloses the membrane is a tympanic membrane (paragraph 28). 
As to claim 20, with the device of Weber and Levinson above, Weber discloses the fastener delivery mechanism contains glue (paragraph 40, 51).
Claim 6, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/005946 to Weber in view of U.S. Patent Publication 2016/0095592 to Levinson as applied to claims 1, 3-5, 8, 11, 13, 14, 19, 20 above, and further in view of U.S. Patent Publication 2010/0228184 to Mavani.
As to claim 6, Weber as modified by Levinson discloses the device above but is silent about the struts of the patch comprise at least two wire that assume in an expanded configuration S-shaped form or a contour of a petalled flower. 
Mavani teaches a similar device (patch and adhesive closure device abstract) having struts of the patch comprise at least two wire that assume in an expanded configuration S-shaped form or a contour of a petalled flower (figure 7a-c, the wires can be a petal shaped, paragraph 163-165) for the purpose of using strut of different shapes that can conform to the closure. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the flower shaped wires of Mavani for the struts in the patch of Weber as modified by Levinson in order for strut of different shapes that can conform to the closure.
As to claim 7, with the device of Weber, Levinson, and Mavani above, Mavani further teaches the wires struts comprise shape-memory material (paragraph 165). 
As to claim 12, Weber as modified by Levinson disclose the device above but is silent about the glue comprises a growth factor or a cell instruct scaffold.  Weber does disclose that tissue ingrowth can occur (paragraph 55) but is silent about the glue will have the growth factor or scaffold. 
Mavani teaches a similar device (patch and adhesive closure device abstract) having the glue comprises any of the following: a growth factor, a cell instructive scaffold (paragraph 154) for the purpose of promoting tissue ingrowth. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the glue of Weber and Levinson include a growth factor as taught by Mavani in order for promoting tissue ingrowth.
Claims 9, 10, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/005946 to Weber in view of U.S. Patent Publication 2016/0095592 to Levinson as applied to claims 1, 3-5, 8, 11, 13, 14, 19, 20 above, and further in view of U.S. Patent Publication 2001/0031948 to Cruise.
As to claim 9, Weber as modified by Levinson disclose the device above but it silent above a mixer that is included in a tube shaped body for mixing components to produce an adhesive. 
Cruise teaches a similar device (adhesive delivery device, abstract) having  a fastener delivery mechanism comprising mixer (94) that is included in a tube shaped body of the device (22, figure 21) for mixing of component to produce an adhesive (paragraph 212) that will accelerate mixing of components that are delivered. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the mixer of Cruise with the device of Weber as modified by Levinson in order for accelerate the mixing of components to deliver the fill material of Weber as modified by Levinson.
As to claim 10, with the device if Weber, Levinson, and Cruise above, Cruise further teaches the mixer comprising a mixing body (94) and fins (156,168, figure 22, 23) wherein the fins protrude inwardly into the mixing body for mixing of different adhesive matter of composition. 
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/005946 to Weber.
As to claim 15, Weber discloses a method for closing a perforation in membrane by a membrane closure device (paragraph 53-55), comprising delivering a patch (34) to a perforation site, expanding the patch on a distal side of the membrane (figure 4, 5, 16, paragraph 54, 55) such that a first side of the patch forms a concave surface (figure 8) defining a retention cavity (figure 8,9 within the patch 34) for receiving glue (paragraph 54, 55), wherein the concave surface opens towards the distal side of the membrane (figure 6, paragraph 54,55), delivery a volume of glue corresponding to or smaller than the volume of the retention cavity (paragraph 54, 55, 34, “only a small amount of adhesive” will be less than the volume of the cavity) into the retention cavity (paragraph 53-55) at the perforation site and fastening the patch in the expanded configuration with side that forms the concave surface and contains the delivered glue to the distal side of the membrane by the glue (paragraph 53-55) such that the first side of the patch is attached to the distal side of the membrane, having the glue arranged in to seal the perforation (paragraph 53-55). The different embodiments of the device with respect to the adhesive delivery mechanism, the amount of adhesive used, the patch, and the patch expandable mechanism  can be used together to be able to read on the claims of record since the variations and modifications can be used for a workable system for a common purpose. Paragraph 58 does disclose the different modifications and variations can be used together in a single embodiment. If it would not be inherent that embodiments can be used together, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the embodiments together as disclosed in paragraph 58 in order to use a modified membrane repair devices for a common purpose of healing the tympanic membrane.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/005946 to Weber in view of U.S. Patent Publication 2012/0065674 to Levy
As to claim 16, Weber disclose the method above but it silent about operably deploying a plurality of patches. 
Levy discloses a similar method (method for closing an opening, abstract) that deploys a plurality of patches (paragraph 32, 40) for the purpose of being efficient and limit material devices used during surgery. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Weber deploy a plurality of patches, as taught by Levy in order for being efficient and limit material devices used during surgery.
Claims 17, 18, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/005946 to Weber in view of U.S. Patent Publication 2016/0095592 to Levinson  as applied to claims 1, 3-5, 8, 11, 13, 14, 19, 20 above, and further in view of U.S. Patent Publication 2008/0071310 to Hoffman.
As to claims 17, 18, Weber as modified by Levinson discloses the device above but is silent that the device is for use with the vascular membrane or a cardiovascular membrane. 
Hoffman teaches a similar device (device for sealing a puncture, abstract) where the device is for use on a vascular membrane or a cardiovascular membrane (paragraph 11, 28) for the purpose of using a device to quickly  occlude similar wounds. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the device of Weber and Levinson for use in vascular membrane or a cardiovascular membrane as taught by Hoffman in order for using a device to quickly occlude similar wounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771